DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Background
The Applicant’s Request for Continued Examination, filed on 03/28/22, has been entered along with the Applicant’s Amendment Under 37 CFR §1.111.
According to the Amendment, claims 1-20 were pending.  Claim 1 has been amended.  Claims 18 was previously canceled.  Thus, claims 1-17 and 19-20 remain pending.

Response to Arguments
The Applicant’s arguments with respect to the rejection of claims 1-17, 19, and 20 under § 102(a)(1) as being anticipated by US Pub. No. 2007/0135965 to Nguyen et al. (Nguyen) have been considered and found persuasive.  Therefore, the §102(a)(1) rejection has been withdrawn.  However, a new ground of rejection is made in view of US Pub. No. 2017/0043953 to Battles et al.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11-17 and 19 are rejected under §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 11 recites, in part, “determining a layout map for the one or more trays using at least characteristics of the one or more articles; generating a tray layout to hold the one or more articles; determining if a configured tray is configured according to the layout map.”  As recited, the terms “layout map” and “tray layout” are unclear.  Accordingly, it is not readily apparent how a layout map is determined or how a tray layout is generated.  Moreover, it seems as though the claimed method is missing a step before the step “determining if a configured tray is configured” as there is no previous mention of configuring any trays elsewhere in the claim.  Therefore, claim 11 is indefinite as well as claims 12-17 and 19 which depend therefrom.
Furthermore, claim 11 recites the limitation "the one or more items" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
For the aforementioned reasons, independent claim 20 is indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under §102(a)(1) as being anticipated by US Pub. No. 2017/0043953 to Battles et al. (Battles).  In regards to claim 1, Battles discloses a system (1300) comprising: 
a configuration interface (1330) adapted to receive at least one input parameter (see ¶¶ [0117], [0120] for describing an I/O interface configured to receive data representing the physical characteristics of items from I/O devices such as keyboards, keypads, touchpads, touchscreens, scanners, etc.) to determine a storage configuration for one or more trays (400) adapted to engage with a dispensing system (determining language interpreted as intended use), each of the one or more trays adapted to store one or more articles (318) (see ¶ [0026] for describing a plurality of totes, each one capable of storing one or more items); and
a configurator module (1310), further comprising processing circuitry (1310A-1310N), adapted to generate a recommended storage configuration layout for the one or more trays for securely holding the one or more articles based on the at least one input parameter (see ¶¶ [0076], [0084] for automatically modifying the configuration of cells in totes based on measured item data),
wherein for each of the one or more articles, the at least one input parameter includes at least one of the following: type of the article, size of the article, capacity of the article, identification of the article, volume of contents held within the article, and available space in the dispensing system (see ¶ [0123] for measuring, via I/O device, the physical characteristics of items and other item attributes for transporting, transferring, and tracking operations).

In regards to claim 2, Battles further discloses that that recommended layout for the one or more trays specifies at least one of: number of separators, orientation of the separators, or location of placement of the separators (52). See ¶¶ [0076], [0084](automatically modifying the configuration of cells in totes by adding, removing, or rearranging dividers).

In regards to claim 3, Battles further discloses that the recommended layout for each of the one or more trays comprises a recommended layout of bins and specifies at least one of: a number of bins, a size for each of the bins, a quantity of the one or more articles that can be held within each of the bins, a number of trays needed to hold the one or more articles, and a relative positioning of the one or more bins within the recommended layout. See ¶¶ [0076], [0084] (automatically modifying the configuration of cells in totes to adjust the number and size of cells in a given tote).

In regards to claim 4, Battles further discloses that the processing circuitry is further configured to: receive an indication of an article to be loaded into a bin of the layout of bins (see ¶ [0070] receiving an instruction to pick and place an item to be loaded into a specific cell of an order tote); receive a unique identifier of the bin of the layout of bins into which the article is loaded (see ¶ [0070], [0076] for receiving cell position information indicating a specific cell within the order tote where the item to be loaded is placed); and store, in a memory, a correlation between the unique identifier of the bin and the article loaded into the bin (see ¶ [0123] for providing a data storage including various data stores on items, containers, and the association therebetween).

In regards to claim 5, Battles further discloses that the processing circuitry is further configured to: receive an indication of a unique identifier of a tray corresponding to the layout of bins; and correlate the unique identifier of the bin and the article loaded into the bin with the unique identifier of the tray. See ¶¶ [0060], [0072], [0075] (receiving data from the bar code of an item to be loaded into a storage space and data from the bar code of the same storage space and associating the item specific information with the storage space specific information to facilitate future storage and retrieval operations).

In regards to claim 6, Battles further discloses that the processing circuitry configured to generate the recommended layout of bins for securely holding the one or more articles comprises processing circuitry configured to: determine a size of each of the one or more articles; and identify, for each of the one or more articles, a bin size appropriate for the respective article. See ¶¶ [0076], [0084], [0122] (automatically modifying the configuration of cells in totes based on item related information captured or measured by I/O devices operably coupled to the material handling control system).

In regards to claim 7, Battles further discloses that the processing circuitry configured to generate a recommended layout comprises processing circuitry configured to: generate a recommended layout using one or more separators forming one or more bins on a tray, the layout further comprising a position and an orientation for the one or more bins on the tray. See ¶¶ [0076], [0084] (configuring the cells of totes in different shapes and sizes using a plurality of dividers).

In regards to claim 8, Battles further discloses that the configuration interface to receive at least one input parameter to determine a storage configuration for the one or more trays comprises: a user interface element (1350) to select a type of article; a user interface element (1350) to select a quantity of a type of article; and a user interface element (1350) to add the quantity of the type of article to a list of the one or more articles to be stored in a tray. See ¶¶ [0122-0125] (for providing a plurality of I/O devices configured to collect and send item related data to the material handling control system so as to generate program instructions that cause an automated picking device to reconfigure cell dividers within a tote).

In regards to claim 9, Battles further discloses that the processing circuitry is further configured to: provide instruction for configuration of the recommended layout for the one or more trays; and cause the configuration of the recommended layout for the one or more trays to be assembled. See ¶¶ [0076], [0084] (sending instructions to an automated picking device to modify cell configuration of totes based on item related data).

In regards to claim 10, Battles further discloses that the processing circuitry is further configured to: cause the one or more articles to be dispensed and arranged according to the recommended layout. See ¶¶ [0101-0102] (causing an automated picking device to modify the cell configuration of totes based on item related data).

Allowable Subject Matter
Claims 11 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under §112(b) set forth in this Office action.
Claims 12-17 and 19 would be allowable if rewritten to overcome the rejection(s) under §112(b)  set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is (571) 270-7769. The examiner can normally be reached M-F, 9-5P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHARLES FOX can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE O LOGAN/Primary Examiner, Art Unit 3655